Judgment of Special Term reversed on the law and facts and judgment of City Court of Buffalo affirmed, with costs in this court and in the Special Term. Memorandum: The decision of the trial court is supported by a preponderance of the evidence and is in line with our holding in Hurley v. John Hancock Life Ins. Co. (247 App. Div. 547) and Bonacci v. Prudential Ins. Co. (Id. 617). All concur, except Sears, P. J., and Cunningham, J., who dissent and vote for affirmance on the authority of Bible v. John Hancock Life Ins. Co. (256 N. Y. 458). (The judgment is for plaintiff, reversing a judgment of the Buffalo City Court, in an action under a life insurance policy.) Present — Sears, P. J., Lewis, Cunningham, Taylor and Dowling, JJ.